175


   OFFICE OF THE ATTORNEY    GENERAL   OFTEXAS
                    AUSTIN




Hoi?.E.A. HOdip6
county wcu.ter
#iJ.llac;sOri
           caunty
w3e+y3town,E8x8a
                                       C\
        W.lrtS, plaYW8                 or       recorder8 Of an           iEOOS;jOl=at88
        city    or      tmrt),         stall       extend to any part             0r the
        State and any pa08    otiioer to Who18 said war-
        rant i8 directed, or into WOOS8 hands the aa~~
        has b?sn transferred,  shall be authorizsd to
        8XeOUte         th8      BEG8       i.Ilally OWZlty          in tii8          StGt8."


               It is al8ar, tharorore, that a aonstable baing
a *pea08 otrioer’  a8 that   tcna18 a8iiDed fn mlo3.8
36, C.C.P., 0ap 8X8oute    a warrantof arrest in any ooun-
ty in Taxas. It Wa8 h8lO in th8 8B88 R8XlSOnYE. State,
49 S&f. (2d) 463 that Artiole 223, supra, does not ex-
t8Ild    th8    right         Of   a    pea08        OffiO8r        t0   Xi&C8    a      ar8St         Wt-
side of his auunty in the absaaoe oi a warlgnt,                                                 and that
an arrest nade without a warrant 18 void.

              It is, therefors, the oplnlcna of'thie depart-
me+&,       and you are so advised, that a aonstable  haa the
lddlckity         to      6X8OUt8           a   W~rilllt       Of   alTG3St      UOt     O&lb     in
,$mw,y preolnat within us oounty, but as well in any
 county In the state, and la antitled to the rear urd
tileage provided by law thereior.




         ATTORNEY GFJ.UmAL OB TEXAS